Citation Nr: 1628313	
Decision Date: 07/15/16    Archive Date: 07/28/16

DOCKET NO.  12-17 049	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD) with anger management issues.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and L. C.




ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1977 to October 1980.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  Notably, the January 2012 decision was issued after the Veteran sought reconsideration of an October 2010 decision that also denied her claim for service connection for PTSD.

In May 2016, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  


FINDING OF FACT

The Veteran's PTSD is the result of military sexual trauma (MST) in service.  


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for PTSD with anger issues, including as a result of MST.  Specifically, the Veteran has reported that she was repeatedly sexually harassed and threatened with sexual assault (including threats to sneak into her sleeping bag at night) during her work in the motor pool while serving at Fort Lewis. 

Generally, service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A.   § 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In addition to the general principles governing service connection, to establish entitlement to service connection for PTSD the evidence must satisfy three basic elements.  There must be:  1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2015).  A diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a).  In this regard, the Board notes that for cases certified to the Board prior to August 4, 2014, as is the case here, the diagnosis of PTSD must be in accordance with the DSM-IV.  

As an initial matter, the Board notes that the Veteran is currently diagnosed with PTSD related to her reported in-service MST and she is being treated by VA.  

The available service records show no clear indication that the Veteran was harassed and threatened during service.  However, she credibly testified at her May 2016 Board hearing that she repeatedly reported her harassers to her commanding officer and that she was eventually assigned a different duty within the same squadron based on her reports.  Additionally, the Veteran was seen repeatedly during her service for what was diagnosed as mild menstrual cramps, flu like symptoms, and gastritis; her representative has argued that these episodes of illness were the Veteran's attempts to avoid a hostile working environment where she was being repeatedly sexually harassed.

The present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  Relevant regulations stipulate that, if a PTSD claim is based on in-service personal assault, evidence from sources other than a veteran's service records may corroborate his or her account of the stressor incident.  38 C.F.R. § 3.304(f)(5).  Examples of such evidence include, but are not limited to:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Id.

The United States Court of Appeals for the Federal Circuit observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the United States Court of Appeals for Veterans Claims erred when it determined that a medical opinion based on a post-service examination of a veteran cannot be used to establish the occurrence of a stressor); see also Patton, 12 Vet. App. at 280 (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence'" in personal-assault cases). 

After service, the Veteran first sought mental health treatment from her local Vet Center in 2010.  At that time, she reported being sexually harassed during her military service, that she was threatened regarding possible outcomes if she did not comply with sexual advances (both of being attacked and being "chartered out of the Army"), and that women were generally treated poorly by men during her period of service so her complaints of being harassed fell on deaf ears.    
During her treatment, the Veteran reported that since her military service, she had been anxious and suspicious of people.  She had intrusive thoughts about the in-service harassment, monthly nightmares and flashbacks caused by seeing certain places that reminded her of the barracks at Fort Lewis.  

The Veteran underwent a VA examination in December 2011.  After interviewing the Veteran, reviewing the claims file, and administering psychological testing, the examiner opined that the Veteran's PTSD was as likely as not a result of the sexual harassment she was subjected to during her military service.  In support thereof the examiner stated that the Veteran was experiencing anxiety and flashbacks related to her service as evidenced by her behavior during the examination.  In this regard, the Veteran (who was noted to be experiencing a psychotic break) was noted to express concern that the military was trying to stop her from reporting what happened to her, including an attempt to run her over with a car.  Ultimately, the examiner stated that "[i]t is VERY CLEAR that th[e] Veteran does indeed have PTSD, and her anxiety, arousal, and avoidance symptoms are centered on military-related themes and her MST."

On review, the Board finds that at least a reasonable doubt arises as to whether the claimed MST occurred.  While not documented by service records, the occurrence of the trauma is supported by a favorable opinion from a VA doctorate-level mental health provider who conducted an extensive interview with the Veteran and psychological testing to reach her conclusion, which was endorsed by a VA psychologist.  See Menegassi, 683 F.3d at 1382.  

The Board notes that the 2011 examiner also diagnosed the Veteran with schizophrenia, which may have pre-existed service.  The Board does not consider schizophrenia within the scope of the Veteran's PTSD claim as she filed specifically for PTSD, she has been diagnosed with PTSD, and she has pursued the claim for PTSD.

When reasonable doubt is resolved in the Veteran's favor, the Board finds that her PTSD is the result of MST in service.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Accordingly, service connection for PTSD is warranted.  


ORDER

Service connection for PTSD is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


